IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,169



                 EX PARTE BRUCE EARL GODLOCK, JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 36,487-B IN THE 124th DISTRICT COURT
                            FROM GREGG COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to thirty years’ imprisonment.

        Applicant contends that he was deprived of his meaningful right to a direct appeal.

        The trial court has determined that trial counsel, through no fault of his own, failed to timely

file a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-

of-time appeal of the judgment of conviction in Cause No. 36,487-B from the 124th Judicial District
                                                                                                      2

Court of Gregg County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.



Delivered: June 17, 2009
Do Not Publish